Citation Nr: 9922355	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claims 
for service connection for major depression and for PTSD.  In 
October 1998, the Board remanded the case to the RO for 
additional development.  To the extent necessary, that 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or relationship 
between the veteran's major depression and his period of 
active military service. 

2.  The veteran has a diagnosis of PTSD based on a verified 
in-service stressor.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for major 
depression is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable as they were 
apparently destroyed by a fire at the National Personnel 
Records Center in St. Louis, Missouri, in 1973.  The United 
States Court of Appeals for Veterans Claims (Court) has found 
that in such situations, the VA has a heightened duty to 
assist an appellant in developing the facts pertinent to his 
or her claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  The VA has clearly met this duty, but all attempts 
to reconstruct the veteran's service medical records have 
been unsuccessful.  Accordingly, no further duty to assist 
the veteran is required pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Porter v. Brown, 5 Vet. App. 223, 237 
(1993) (VA has no duty to seek and obtain that which does not 
exist).

I.  Major Depression

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (1998); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period, and the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, while the record shows that the veteran 
currently suffers from major depression, no medical evidence 
has been submitted showing a relationship between this 
condition and his period of active military service.  
Therefore, as the veteran has failed to prove this essential 
element, the Board must conclude that the claim for service 
connection for major depression is not well grounded. 

Private treatment reports reflect that the veteran was first 
diagnosed with depression in January 1984, over forty years 
following his separation from service.  The record also shows 
that the veteran was hospitalized on numerous occasions for 
depression at the following facilities: Good Samaritan 
Hospital in October 1984; Salem Public Hospital in September 
1988; St. Mary's Hospital in September 1988; St. Elizabeth's 
Hospital in October 1990; and at the VA from August to 
September 1992, and from September to October 1992.  VA 
outpatient treatment reports dated from 1992 through 1997 
also show treatment for depression, and a February 1996 VA 
examination report includes a diagnosis of dysthymic 
disorder.  The Board emphasizes, however, that none of these 
reports includes a medical opinion as to the etiology of the 
veteran's depression.  Accordingly, no medical opinion 
relates this condition to the veteran's period of active 
military service.  

The only evidence of a relationship between the veteran's 
major depression and service are lay statements by the 
veteran and his wife, including testimony presented at a 
hearing before the undersigned Board Member in March 1998.  
However, the Court has clearly stated that where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran or his wife 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
major depression, their lay statements alone cannot serve as 
a sufficient predicate upon which to find the claim for 
service connection well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
major depression, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded. Therefore, VA has no further duty to assist 
the veteran in developing the record to support this claim 
for service connection.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.  Essentially, he 
needs competent medical evidence showing a nexus between his 
major depression and his period of military service. 

II.  Post-Traumatic Stress Disorder

As previously noted, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  
Accordingly, service connection for PTSD requires: [1] 
medical evidence establishing a clear diagnosis of the 
disorder; [2] credible supporting evidence that the claimed 
in-service stressor actually occurred; and [3] a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R.            
§ 3.304(d), (f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain some corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Such corroborative evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The veteran reported that he experienced numerous stressful 
events during World War II which caused PTSD.  According to 
the veteran, the most significant stressful events occurred 
after he was transferred from New Guinea to Noemfoor Island, 
Dutch East Indies, in September 1944, where the Air Force ran 
bombing raids over Japan.  The veteran claimed that he 
witnessed American planes crash on a regular basis while 
attempting to land after having been shot up by the Japanese.  
He explained that he witnessed these crashes while working in 
a kitchen located approximately 150 feet from the air strip.  
He described how he would hear trapped pilots screaming from 
burning planes, and that he was involved in putting out fires 
on several occasions.  He also indicated that unreleased 
bombs exploded on several occasions, forcing him and others 
to take cover.

The veteran reported that was transferred to Mindoroa in the 
Philippines after spending approximately four to five months 
on Noemfoor Island.  He indicated that his ship arrived just 
after a major battle, at which time he witnessed 
approximately 600 casualties lying on the beach while 
unloading supplies from the ship.  The veteran again reported 
numerous plane crashes while stationed there.  This time, 
however, he was located a half mile from the air strip where 
he was unable to either see or hear the crashes.  He also 
related that artillery was being fired overhead for 
approximately two months.  The veteran said that American 
forces had been pushed back by the Japanese to within a half 
mile from the beach, and that he feared being overrun by 
enemy forces.  Finally, the veteran related that a nearby 
ammunition ship was blown-up by the Japanese, killing all but 
one onboard.  The veteran stated that he was then sent to 
Japan in September or October of 1946.

The veteran's DD Form 214 reveals that he served on active 
duty from April 1943 to January 1946.  Service records also 
indicate that the veteran was stationed in New Guinea and the 
South Philippines, during which time he worked as a baker 
with the 370th Quarter Master.  There is no indication that 
the veteran received any medals which indicate that he was 
engaged in combat with enemy forces.  See 38 C.F.R. 
§ 3.304(f).  There also is no indication in the veteran's 
service medical records that any wounds were received as a 
result of action with enemy forces, nor has the veteran 
alleged to have engaged in combat.  Thus, as the objective 
evidence does not demonstrate that the veteran "engaged in 
combat," there must be independent corroboration of the 
stressors reported by the veteran.  

[redacted] submitted several statements in which he 
indicated that he had served with the veteran from boot camp 
until the time they were transferred to Japan.  In a letter 
received at the RO in March 1998, Mr. [redacted] stated that he 
had read the veteran's letter and agreed with every statement 
made.  Pursuant to the Board's request, Mr. [redacted] submitted 
an additional statement in November 1998 which provided more 
detail concerning the claimed in-service stressors.  Mr. 
[redacted] indicated that he and the veteran were transferred 
from New Guinea to Noemfoor Island in 1944.  Mr. [redacted] 
described how they were under air attack during the first two 
weeks there, with anti aircraft and heavy artillery being 
shot over their heads at night.  He confirmed the veteran's 
account involving planes trying to land after having been 
shot up, some of which exploded with pilots screaming for 
help.  Mr. [redacted] also confirmed the veteran's account of 
witnessing hundreds of casualties while unloading the ship 
after being transferred to the Philippines.

Based on the foregoing, the Board finds that Mr. [redacted] 
statements constitute corroborative evidence which 
substantiate several of the veteran's claimed stressors.  The 
Board recognizes that the veteran's military occupational 
specialty (MOS) was that of a baker, and he had not received 
any awards associated with combat.  Nevertheless, this alone 
does not preclude a finding that the veteran was exposed to 
stressful events in service.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997) (holding "[t]hat a company clerk would 
assist in casualty identification in the wake of a hostile 
attack is a valid inference to be drawn"); Cf. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996) ("engagement in combat is 
not necessarily determined simply by reference to the 
existence or nonexistence of certain awards of MOSs").  
Here, Mr. [redacted] statements are consistent with the 
veteran's claimed in-service stressors, and there is no 
reason for the Board to question the veracity of either Mr. 
[redacted] or the veteran.  The Board therefore accepts Mr. 
[redacted] statements as corroborative evidence which verifies 
the occurrence of the claimed stressors.

Furthermore, the record also contains a PTSD diagnosis which 
has been based on the verified in-service stressors.  A 
February 1996 VA psychiatric examination report includes the 
veteran's detailed account of his in-service stressors.  The 
examiner rendered a diagnosis of PTSD based on the veteran's 
account of having been exposed to soldiers dying in fiery 
plane crashes.  Accordingly, the Board finds that there is 
current medical evidence establishing a clear diagnosis of 
PTSD, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressors.  
Hence, the Board finds that service connection for PTSD is 
warranted. 











ORDER

In the absence of evidence of a well-grounded claim, service 
connection for major depression is denied.

Service connection for post-traumatic stress disorder is 
granted. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

